UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS



U N I T E D S T A T E S,                    )         Misc. Dkt. No. 2014-03
                   Respondent               )
                                            )
             v.                             )
                                            )         NOTICE OF DOCKETING
Staff Sergeant (E-5)                        )
DUSTIN S. PURDY,                            )
USAF,                                       )
                       Petitioner           )         Panel No. 2



       Pursuant to Article 73, UCMJ, a Petition for a New Trial, in the above styled case
was filed with this Court by counsel for the Petitioner on the 11th day of April, 2014.

      The matter has been assigned Misc. Dkt. No. 2014-03 and has been referred to
Panel 2 for review.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court